DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 28, the recitation “has multiple portions with each portion extending longitudinally in a different direction” seeks to introduce new matter.  Applicant’s disclosure, as originally filed, states “ In the inventive method, the reduction of the fracture is directional, i.e., a non-spherical space is created in the fracture. The space, created by a directional expander, may have a dimension in one direction that is a different size from its dimension in another direction or may include an area having a shape and/or size that is different from the shape and/or size of another area.”  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 28, the recitation “space created by the elevation of bone fragments has multiple portions with each portion extending longitudinally in a different direction” renders the claim vague and indefinite because space has no structure.  It is suggested that Applicant use language consistent with the original disclosure. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is rejected under 35 U.S.C. 102(a)(1) being anticipated by Mueller (US 20130218164).
Mueller discloses a method of correcting a compression-type fracture wherein a balloon is introduced into a surgical region and the balloon is inflated to compress bone in the surgical region followed by introduction of flowable material or cement to fill the cavity (para [0006]).  Mueller discloses elevating or pushing the fractured cortical wall back to or near its anatomic position (para [0032]).  The cavity or space created by the balloon has areas that extend along different longitudinal directions. 

Claim(s) 28 is rejected under 35 U.S.C. 102(a)(1) being anticipated by Ralph et al. (US 20020099385A1). 
Ralph et al. disclose a method of correcting a compression-type fracture wherein a balloon is inflated to elevate or push broken and compressed bone back to its original prefracture or desired condition (paras [0123]-[0124]); followed by filling the space created with bone cement (paras [0063], [0066], [0126] and [00127]).  The cavity or space created by the balloon has areas that extend along different longitudinal directions (Figs. 26 and 27). 

Response to Arguments
Applicant's arguments have been fully considered by the Examiner.  Applicant’s arguments with respect to the rejection of claim 28 under 35 U.S.C. 102(a) (1) over Mueller (US 20130218164) are not persuasive because Mueller discloses all elements of Applicant’s invention as discussed in this action.  New grounds of rejection have been made in this office action. 

Allowable Subject Matter
Claims 1-2, 4-13 and 15-27 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 10, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775